DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-28 have been cancelled.  Claims 29-50 have been newly introduced.

Independent claims 29, 34, 40, and 45 contain the judicial exception of determining whether a subject has normal soluble ST2 level based on a determined level of human soluble ST2 in a sample as compared to particular ranges of human soluble ST2 levels.  The decision concerning a normal soluble ST2 level is a consequence of natural processes/natural laws and the comparison/determination itself is a mental process. However, the independent claims require determining the level of human soluble ST2 using antibodies or antigen-binding fragments of antibodies produced by hybridomas PTA-10431 or PT-10432. These limitations yield claims as a whole that amount to significantly more than the judicial exception itself. The claimed subject matter is eligible.

Specification
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing 

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The enablement of claims 29-50 requires ATCC deposits PTA-10431 and PTA 10432 as
these materials are recited, and thus required, by the claims. Accordingly, it is deemed that a
deposit of these materials should have been made in accordance with MPEP 2402. In order to
certify that the deposit meets the criteria set forth in MPEP 2402, applicants may provide
assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record
over his or her signature and registration number. Applicant is advised that the Patent Office
accepts Budapest approved deposits, as long as assurance is provided that the deposited materials

For each deposit made pursuant to these regulations, the specification shall contain: the
accession number for the deposit; the date of the deposit; a description of the deposited biological material sufficient to specifically identify it and to permit examination; and the name and address of the depository. See 37 CFR 1.809(d).

Dependent claims 30, 35, 41, and 46 recite that a normal soluble ST2 level in the subject indicates that the subject is “likely to be free from severe disease  and has a normal risk of death or hospitalization within one year.”  While the specification enables a method of predicting increased risk of death within one year in a subject who has shortness of breath and an elevated level of human soluble ST2 in the sample compared to a threshold level of human soluble ST2 (see claims in U.S. Patent No. 9,150,654 issuing from parent application 13/782,326), the specification does not enable dependent claims 30, 35, 41, and 46.  In particular, the specification does not provide a limiting definition for “likely to be free.”  This is an ambiguous phrase with no defined or statistical meaning.  In particular, the specification does not provide a limiting definition for “severe disease.”  For example, the specification does not distinguish “severe” characteristics from “moderate” or “mild” characteristics for any disease.  The limitation of a “normal risk of death or hospitalization within one year” has been interpreted to include risk of death or hospitalization due to any cause.  The specification does not associate human soluble ST2 levels with all medical conditions, all risks of death, or all risk of hospitalization.  Note that the specification does not provide information on the “normal risk” for all medical conditions encompassed by the claims.  For example, the normal risk for someone being treated for 
The normal concentration reference interval ranges recited in independent claims 29, 34, 40, and 45 are disclosed in Table 9 of Example 2 of the specification as coming from a cohort comprised of 490 donors, self-described as healthy with no known serious illness nor currently being treated for any serious illness.  These concentrations are at specific thresholds.  The median concentration of human soluble ST2 in males was significantly greater than in females.  See Table 7.  Table 8 provides gender-specific reference values as well as entire group values calculated using a non-parametric percentile method.  The 95% confidence interval of median concentrations for the entire group was 18.1-19.9 ng/ml, for males was 21.3-25.1 ng/ml, and for females was 15.3-17.4 ng/ml.
The data in Table 9 appears to have been derived from serum or plasma samples although the specification is not completely clear.  Only claims 31, 36, 42, and 47 require that the sample obtained from the subject be from blood, serum, or plasma.  There is no data in the specification concerning normal human soluble ST2 levels from other biological samples such as saliva, urine, semen, or tissue samples.  The specification does not enable the claimed method with respect to these other samples.  There is no evidence or reason to believe that these other samples would reflect the same normal concentrations. 
It is noted that the ranges in the claims have gaps.  For example, if a male or female subject sample was determined to have 15 ng/ml human soluble ST2, this value does not fall within any of the ranges recited in the claims.  Practicing the method as claimed results in a determination that these subjects do not have normal levels whereas higher values (e.g. 17 ng/ml) and lower values (e.g. 13 ng/ml) would be considered normal.  It appears that the majority of the th and 97.5th percentiles reflect outlier values for the population.  It appears that the claims should be limited to the median human soluble ST2 values with the 95% confidence interval (see Table 8) to provide an accurate determination according to the method. 
The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 29, 34, 40, and 45 is confusing in reciting various ranges for various percentiles.  There are gaps in the percentiles and ranges recited.  For example, the value 15 ng/ml is not represented in any of the ranges and the 15th percentile is not represented.  In addition, there is no a priori knowledge as to which percentile the subject of the claim belongs to.
Dependent claims 30, 35, 41, and 46 recite that a normal soluble ST2 level in the subject indicates that the subject is “likely to be free from severe disease  and has a normal risk of death or hospitalization within one year.”  The specification does not provide a limiting definition for “likely to be free.”  This is an ambiguous phrase with no defined or statistical meaning. The specification does not provide a limiting definition for “severe disease.”  For example, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa